Title: To John Adams from Thomas Pinckney, 16 September 1800
From: Pinckney, Thomas
To: Adams, John



Sir,
Charleston, 16 Septr. 1800

I have the honor of transmitting herewith a Charleston Gazette; containing a letter, copied from a Baltimore newspaper; to which your signature is subscribed.—Conscious as I am that I never, either directly or indirectly, by myself or by my friends, have been concerned in any british intrigue, or connected with british influence:—knowing that my nomination to the english Mission was not only unsolicited, but was unknown to myself or my immediate friends until announced to me officially by Mr. Jefferson, then secretary of State:—believing as I do that no improper influence preponderated in the mind of the Officer by whom I was nominated, I take the liberty of making this appeal to your Justice, requesting that, if the letter, which has been published as yours; be a forgery; an immediate and explicit declaration of this fact may be promulgated: but if the contrary should be the case, I equally rely upon your justice to explain how far You consider my brother & myself to have been justly obnoxious to the suspicions which you appear to have entertained at the time the letter was written, together with the basis of such suspicion.—
While a due regard to our best property; reputation impels me to urge this claim on your Justice, I intreat You, Sir, to consider me as not intentionally deviating from a due respect for your private virtues or derogating from the consideration to which in your official capacity You are justly inititled
I have the honor to be, / Sir, / Your respectful & obedt Servt.,

Thomas Pinckney
PS. With the view of counteracting the immediate effect which the publication of this letter was obviously intended to produce in our State elections, I have inserted in the Charleston Gazette a letter of which the inclosed is a copy.

